IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,966-01


                 EX PARTE SHAUNA LOUISE HOCHREITER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W15-60257-W(A) IN THE 363RD DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The application appears to be missing

pages, including the unsworn declaration page for non-inmates, which the State refers to in its

response.
                                                                                                     2

        The district clerk shall either forward to this Court or certify in writing that this document

are not part of the record. The district clerk shall comply with this order within thirty days from the

date of this order.



Filed: August 10, 2021
Do not publish